512 F.3d 1089 (2007)
Noll GARCIA, Plaintiff-Appellant,
State Farm Fire band Casualty Company, Intervenor-Appellee,
v.
Dennis BROCKWAY; Robert Stewart; Stewart Miles & Associates, Defendants-Appellees, and
Zavoshy; Y.W. Zavoshy; H & H Properties; Zavoshy Rev. Inter Vivos Trust, Defendants.
Tamara Thompson; Disabled Rights Action Committee (a Utah non-profit corporation), Plaintiffs-Appellants,
v.
Gohres Construction Co., a Nevada corporation; Marc Gohres, Defendants, and
Michael E. Turk, Defendant-Appellee.
Nos. 05-35647, 06-15042.
United States Court of Appeals, Ninth Circuit.
January 7, 2008.
Ken Nagy, Esq., Keeton & Tait, Lewiston, ID, Maria E. Andrade, Esq., Law Offices of Maria E. Andrade, Boise, ID, Richard F. Armknecht, III, Esq., Lindon, UT, for Plaintiff-Appellant.
*1090 Candy W. Dale, Esq., Hall. Farley Oberrecht & Blanton, Kirtlan G. Naylor, Esq., Carlton R. Ericson, Esq. Naylor & Hales, Boise, ID, Joshua H. Reisman, Esq., Stanley W. Parry, Esq., Curran & Parry, Las Vegas, NV, for Defendants-Appellees.
J. Nick Crawford, Brassey, Wetherell, Crawford & Garrett, LLP, Boise, ID, for Defendants.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.